Citation Nr: 0619675	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include osteoarthritis and chondromalacia.

2.  Entitlement to service connection for bone loss with loss 
of teeth, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1969 to August 1977 
and from July 1991 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The record reflects that the veteran initially had requested 
a Travel Board hearing in conjunction with his appeal, and 
that such a hearing was scheduled for April 2003.  However, 
he failed to report for the hearing and he did not provide 
good cause for his failure to appear.  Subsequently, the 
veteran requested to reschedule the hearing, and a new 
hearing was scheduled for May 2006.  However, by way of 
correspondence dated in April 2006, the veteran requested 
that his hearing be cancelled.  Accordingly, the veteran's 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).

Based on a review of the arguments, it is unclear if the 
veteran is seeking entitlement to VA outpatient dental 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  Given the veteran's 
contentions and the procedural history of this issue, his 
dental claim was developed as an application for service 
connection and compensation without regard to entitlement to 
outpatient dental treatment.  If the veteran intends to 
pursue a claim for outpatient dental treatment, he should 
contact and so inform the Medical Administrative Service 
(MAS) of his nearest VA Medical Center, in order for the MAS 
to take appropriate action regarding that issue, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).





FINDINGS OF FACT

1.  A disability of either knee, to include arthritis, was 
not manifested during service or for many years thereafter 
and there is no competent evidence of a nexus between a 
current diagnosis of a right or left knee disability and any 
incident of service. 

2.  A chronic disability manifested by headaches or recurrent 
headaches were not present during service or for many years 
thereafter and there is no competent evidence of a nexus 
between a current diagnosis of headaches and service; the 
medical evidence shows that the veteran does not have 
headaches due to an undiagnosed illness.

3.  Bone loss with loss of teeth due to periodontal disease 
is not a disability for VA compensation purposes; the medical 
and dental evidence does not show a nexus between any other 
current dental disorder and any incident of service, to 
include trauma; the medical and dental evidence shows that 
the veteran's current dental disability has been attributed 
to a diagnosis.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, nor may arthritis of either 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for a disability manifested by 
headaches or recurrent headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

3.  Service connection for bone loss with loss of teeth is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317, 3.381, 4.150 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided with VCAA's notice 
and duty to assist requirements in September 2001 and the 
initial rating decision was issued in February 2002.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001, June 2002 and August 2004 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The August 2004 letter also directed the 
veteran to tell the VA about any additional information or 
evidence that he wanted the VA to try to get for him in 
relation to his case and explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that this letter fulfills VA's duties to notify 
the veteran.  The veteran has been notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision below finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The veteran has also been provided several 
VA examinations, which include opinions addressing the 
contended causal relationships.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran had active service in Southwest Asia during the 
Persian Gulf War, and it should therefore be noted that 
service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability was expanded 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).  See 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) (2005).

After reviewing the evidence of record in light of applicable 
laws and regulations, the Board finds that the preponderance 
of the evidence is against the veteran's claims.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Bilateral Knee Disability

The veteran's service medical records indicate that the 
veteran was evaluated in February 1992 for swelling of the 
right knee.  Edema was noted upon physical examination.  The 
diagnosis was swelling due to overuse.  History obtained upon 
the veteran's September 1992 discharge examination included 
complaints of right knee swelling in February and April 1992, 
but the clinical evaluation was normal, to include his lower 
extremities.  

A September 2001 VA examination report shows that the veteran 
reported pain and swelling in his knees, bilaterally.  On 
physical examination, an MRI revealed minimal osteoarthritic 
changes of condyles and plateau, with no other significant 
findings.  The diagnosis was symptomatic mild osteoarthritis 
and symptomatic moderate chondromalacia.

May 2004 VA x-ray reports show extensive osteoarthritic and 
degenerative changes in both knees.  

A July 2005 VA examination report shows that the veteran 
continued to give a history of bilateral knee pain and 
swelling, which he contended began while on active duty in 
the Persian Gulf.  After a review of the claims file and a 
physical examination, the examiner concluded that the 
veteran's current bilateral knee condition was less likely 
than not caused by or aggravated by his military service.  
The physician explained that there was evidence of only 
minimal osteoarthritis in the right knee and mild 
osteoarthritis in the left knee from x-rays taken in 2001, 
ten years after his service in the Persian Gulf War (and 
approximately 9 years after his discharge from service).  The 
examiner stated that the veteran's arthritis was secondary to 
his obesity and that the marked progression of osteoarthritic 
changes from 2001 to 2004 was due to his job in a dining 
facility, washing pots and pans and being on his feet most of 
the time, as well as his body habits.  There is no contrary 
medical opinion of record.  As the medical evidence of record 
shows that there is no etiological relationship between the 
veteran's current bilateral knee disability and his active 
duty service, entitlement to service connection for a 
bilateral knee disability is not warranted.

The veteran submitted numerous duplicate medical records 
regarding his knees in April 2006, as well as a statement 
saying he had recent x-rays taken at the VA medical center.  
He has requested that VA obtain the most recent X-rays.  
However, the question of whether the veteran has significant 
arthritis of both knees is not in dispute.  Rather, the 
central question here is whether the veteran's bilateral knee 
disability, to include his undisputed arthritis, began during 
service or is causally linked to some incident of active 
duty.  The only competent opinion unequivocally weighs 
against the claim.  The rationale for this opinion included 
the fact that only minimal arthritic changes were shown by X-
ray many years after service.  An X-ray examination at this 
late date is not relevant to the onset date, given the 
physician's rationale.  That is, a more current x-ray would 
only show the current severity of the veteran's knee 
disability; it would not address the contended onset date or 
causal relationship.  

Periodontal Disease

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381 (2005).  Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule or ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916.  

The evidence of record indicates that in service, the veteran 
had treatment for caries in one tooth.  Service medical 
records note no other specific dental problems or treatment.  
Post-service medical records show that the veteran had a 
fractured tooth extracted in January 1997.  A November 2001 
VA examination report shows that the veteran was missing 
tooth # 17 and tooth # 18.  He had no limitation of inter-
incisal range of motion.  There was considerable bone loss 
due to periodontal disease.  The examiner stated that teeth # 
17 and #18 were extracted due to caries, according to history 
obtained from the veteran.  The diagnosis was severe to 
moderate bone loss secondary to severe to moderate 
generalized periodontal disease.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  See 
November 2001 VA dental examination.  The Board accordingly 
finds that veteran is not entitled to service connection for 
a dental disability.  

The Board observes that bone loss secondary to generalized 
periodontal disease is a diagnosed disability.  As such, the 
Persian Gulf War provisions do not apply.  See 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  Additionally, as noted above, 
service connection for periodontal disease for compensation 
purposes is not permitted.  Thus, that aspect of the 
veteran's claim must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet.App. 426 (1994).

In summary, bone loss with loss of teeth due to periodontal 
disease is not a disability for VA compensation purposes.  
The medical and dental evidence does not show a nexus between 
any other current dental disorder and any incident of 
service, to include trauma, nor does it reveal a current 
dental disability attributed to an undiagnosed illness.




Headaches

The veteran's service medical records are devoid of any 
references to complaints or treatment for headaches.  A 
September 2001 VA examination report includes history 
obtained from the veteran to the effect that he began having 
headaches in 1994.  He indicated that he never reported the 
headaches to his military physicians.  An MRI scan of the 
brain was negative.  The examiner diagnosed the veteran with 
tension headaches and stated that he found no evidence of any 
undiagnosed illness from the veteran's service in the Persian 
Gulf.  A March 2002 VA examination report shows that the 
veteran again reported headaches since active duty service.  
The veteran was diagnosed with chronic vascular headaches.  

The Board observes that tension headaches and chronic 
vascular headaches are diagnosed disabilities.  As such, the 
Persian Gulf War provisions do not apply to this aspect of 
the veteran's claim.  See 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  Further, as noted above, service connection requires 
an in-service event, injury or illness, and the veteran's 
service medical records are completely devoid of a head 
injury or any reference to any complaints or diagnosis of 
headaches.  Additionally, there is no medical evidence of 
record which links the veteran's current headaches to his 
active duty service.  As such, entitlement to service 
connection for headaches is not warranted.  

Conclusion

The Board acknowledges the veteran's contention that his 
bilateral knee disability, dental disorder and headaches 
began during service or as the result of service, to include 
in the Persian Gulf War.  While he is certainly competent to 
state that he had or had symptoms, to include headaches, as a 
layperson, he is not competent to provide an opinion on the 
diagnoses or causation of the disabilities at issue, to 
include the etiology of his bilateral knee disability or 
headaches, or whether he has an underlying disorder 
manifested by headaches that began during service or 
headaches due to an undiagnosed illness.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a bilateral knee disability, to 
include osteoarthritis and chondromalacia is denied.

Service connection for bone loss with loss of teeth, to 
include as due to an undiagnosed illness is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


